            Case 2:20-mj-00302-DJA Document 24 Filed 04/28/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Kevin Figgers

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                            Case No. 2:20-mj-00302-DJA
11                  Plaintiff,                            ORDER
                                                          STIPULATION     TO CONTINUE
12                                                        PRELIMINARY HEARING
            v.
                                                          (Seventh Request)
13   KEVIN FIGGERS,
14                  Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17   Acting United States Attorney, and Melanee Smith, Assistant United States Attorney, counsel
18   for the United States of America, and Rene L. Valladares, Federal Public Defender, and Nisha
19   Brooks-Whittington, Assistant Federal Public Defender, counsel for Kevin Figgers, that the
20   Preliminary Hearing currently scheduled on May 3, 2021 at 4:00 p.m., be vacated and continued
21   to a date and time convenient to the Court, but no earlier than thirty (30) days.
22          The Stipulation is entered into for the following reasons:
23          1.      Defense counsel needs additional time to meet with her client to discuss the case
24   and if necessary, to prepare for the preliminary hearing. The parties are involved in discussions
25   and may possibly negotiate this case which may obviate the need for a preliminary hearing.
26          2.      The defendant is incarcerated and does not object to the continuance.
            Case 2:20-mj-00302-DJA Document 24 Filed 04/28/21 Page 2 of 3




 1           3.      The parties agree to the continuance.
 2           4.      The additional time requested by this stipulation is excludable in computing the
 3   time within which the indictment must be filed pursuant to the Speedy Trial Act, Title 18,
 4   United States Code, Section 3161(b), considering the factors under Title 18, United States
 5   Code, Section 3161(h)(7)(A) and (B)(i) and (iv). The additional time requested by this
 6   stipulation also is excludable in computing the 90-day speedy trial clock imposed by the Speedy
 7   Trial Act, Title 18, United States Code, Section 3161(c), considering the factors under Title 18,
 8   United States Code, Section 3161(h)(7)(A) and (B)(i) and (iv).
 9           5.      This continuance is not sought for purposes of delay, but to account for the
10   Court’s limited resources and the necessary social-distancing in light of the COVID-19 public
11   health emergency.
12           6.      Denial of this request could result in a miscarriage of justice, and the ends of
13   justice served by granting this request outweigh the best interest of the public and the defendant
14   in a speedy trial.
15           This is the seventh stipulation to continue filed herein.
16           DATED this 28th day of April 2021.
17    RENE L. VALLADARES                               CHRISTOPHER CHIOU
      Federal Public Defender                          Acting United States Attorney
18
19       /s/ Nisha Brooks-Whittington                     /s/ Melanee Smith
      By_____________________________                  By_____________________________
20
      NISHA BROOKS-WHITTINGTON                         MELANEE SMITH
21    Assistant Federal Public Defender                Assistant United States Attorney

22
23
24
25
26
                                                       2
           Case 2:20-mj-00302-DJA Document 24 Filed 04/28/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:20-mj-00302-DJA
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     KEVIN FIGGERS,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the Preliminary hearing currently scheduled for Monday,
11   May 3, 2021 at 4:00 p.m., be vacated and continued to _____________________ at the hour of
12   _______
      June 7, ___.m.
              2021, at 4:00 p.m. in Courtroom 3A.
13                       28th
           DATED this ____ day of April 2021.
14
                                                                             ___
15
                                              UNITED
                                             DANIEL J. STATES MAGISTRATE
                                                       ALBREGTS,           JUDGE
                                                                 U.S. Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
                                                  3
